Citation Nr: 1447465	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-06 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include  posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for low back pain. 

3.  Entitlement to service connection for fibromyalgia. 

4.  Entitlement to service connection for bruxism/jaw condition, to include as secondary to an acquired psychiatric disorder. 

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for bilateral varicose veins. 

7.  Entitlement to service connection for bilateral ankle condition. 

8.  Entitlement to service connection for residuals of a head injury (to include scars and headache). 

9.  Entitlement to service connection for ulcers (also claimed as gastrointestinal problems, gallstones). 

10.  Entitlement to service connection for a bilateral hip disorder. 

11.  Entitlement to service connection for a bilateral foot disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to February 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the RO in Providence, Rhode Island.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran contends that he has PTSD and/or an anxiety disorder, due to service.  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing at the RO before a Veterans Law Judge in April 2013 but the Veteran did not attend this hearing. It is unclear whether the Veteran received notice of the hearing.  A notice letter is not included in the file.  In April 2014, the Veteran's representative filed a motion for a Travel Board hearing.  Subsequently, in September 2014, the Veteran's representative filed a motion for a videoconference hearing.  The undersigned has reviewed the motions and hereby determines that good cause for scheduling the Veteran for a videoconference hearing is shown as it is not clear that the Veteran ever received notice of the April 2013 hearing.  See 38 C.F.R. § 20.702(d).  As the most recent motion for a hearing specified a videoconference hearing rather than a Travel Board hearing, the Board finds that the Veteran should be provided with a videoconference hearing.  Because the Board may not proceed with an adjudication of the Veteran's claims without affording him the opportunity for such a hearing, and because videoconference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference before a Veterans Law Judge at the RO pursuant to 38 U.S.C.A. § 7107(e).  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



